EXHIBIT 10.60
 
AMENDMENT
 
TO THE
 
CERTIFICATE OF DESIGNATION
 
OF THE
 
SERIES C PARTICIPATING CONVERTIBLE PREFERRED STOCK
 
OF
 
COMMUNICATION INTELLIGENCE CORPORATION
 
It is hereby certified that:
 
1. The name of the corporation is Communication Intelligence Corporation (the
“Corporation”).
 
2. The original Certificate of Designation of the Series C Participating
Convertible Preferred Stock (the “Certificate of Designation”) was filed with
the Secretary of State of the State of Delaware on December 31, 2010.
 
3. The Certificate of Designation is hereby amended as follows:
 
Section 6(e)(i) of the Certificate of Designation is hereby amended by adding
the following to the end thereof:
 
“provided, however, that notwithstanding the foregoing, CP2 shall in no event be
(A) lower than the average closing price of the Common Stock on a national
securities exchange or quotation system (which on the date of determination
constitutes the principal trading market for the shares of Common Stock) for the
twenty (20) consecutive trading days immediately prior to the issuance of the
Additional Stock and if such Common Stock is not publicly traded, the market
price as determined in good faith by the Board of Directors (the “Market Price”)
or (B) greater than CP1.  For avoidance of doubt, (x) if after applying the
formula above CP2 is lower than the Market Price, then the Conversion Price in
effect immediately following such issuance of Additional Stock shall be equal to
Market Price and, (y) if the Market Price immediately prior to the issuance of
the Additional Stock is greater than CP1, then the Conversion Price in effect
immediately following such issuance of Additional Stock shall be the Conversion
Price in effect immediately prior to the issuance of such Additional Stock.”
 
4. This Amendment has been duly adopted in accordance with Sections 228 and
242(b) of the Delaware General Corporation Law.
 


 
 

--------------------------------------------------------------------------------

EXHIBIT 10.60
 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Amendment dated as of
March 31, 2011.
 


              /s/ Craig Hutchison                                           
Name:                      Craig Hutchinson
Title:           Vice President and Assistant Treasurer
